Case 1:18-cr-00275 Document1 Filed 11/20/18 Page 1 of 7 PagelD #: 1

 

FIL

 

 

UNITED STATES DISTRICT COURT FOR THE NOV 2.0 2018
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

CHARLESTON GRAND JURY 2018-02 RORY 1. PEARY I) CLERIC
NOVEMBER 20, 2018 SESSION Souther Se ot Reet gil

 

 

 

UNITED STATES OF AMERICA

 

v. CRIMINAL NO. LA ° 60245

42 U.S.C. § 408 (a) (5)

42 U.S.C. § 1383a(a) (3) (B)
KIMBERLY HALL, 18 U.S.C. § 1001 (a) (2)

also known as Kimberly Jenkins

INDICTMENT

The Grand Jury Charges:

COUNT ONE
(Misuse of SSA by Representative Payee)

1. On or about March 6, 2007, defendant KIMBERLY HALL, also
known as Kimberly Jenkins, applied with the Social Security
Administration to become the Representative Payee for her minor
child, a person known to this Grand Jury as First Known Person
(“First Known Person”), for the First Known Person’s Social
Security Administration Titie II Child’s benefits (“SSA Child’s.,
benefits”). Defendant KIMBERLY HALL was accepted as Representative
Payee for First Known Person. Defendant KIMBERLY HALL began to
receive SSA Child’s benefits retroactive to on or about March 2006
on behalf of First Known Person.

2. At all relevant times, First Known Person’s SSA Child’s

benefits were required to be used by defendant KIMBERLY HALL for
Case 1:18-cr-00275 Document 1 Filed 11/20/18 Page 2 of 7 PagelD #: 2

the care and benefit of First Known Person. As: such, defendant
KIMBERLY HALL had a continuing obligation to report to the Social
Security Administration any change in custody or  Iliving
arrangements that affected the First Known Person.

3. In or about June 2011, First Known Person no longer
resided with defendant KIMBERLY HALL and instead resided with other
individuals designated by the West Virginia Department of Health
and Human Resources in West Virginia. Neither First Known Person
nor the other individuals who cared for First Known Person received
SSA Child’s benefits from defendant KIMBERLY HALL.

A, From in or about June 2011, through in or about September
2016, defendant KIMBERLY HALL, as the Representative Payee of First
Known Person’s SSA Child’s benefits, received approximately
$51,588 in benefit payments that defendant KIMBERLY HALL converted
to an unauthorized use.

5. From in or about June 2011, through in or about September
2016, at or near Bluefield, Mercer County, and within the Southern
District of West Virginia and elsewhere, defendant KIMBERLY HALL,
having made application to receive SSA Child benefits payments as
the Representative Payee for the use and benefit of First Known
Person, and, having received such payments, knowingly and
willfully converted the payments for her own unauthorized use and

benefit.
Case 1:18-cr-00275 Document1 Filed 11/20/18 Page 3 of 7 PagelD #: 3

In violation of Title 42, United States Code, Section

408 (a) (5).
Case 1:18-cr-00275 Document1 Filed 11/20/18 Page 4 of 7 PagelD #: 4

COUNT TWO
(Concealment of Event that Affects SSI Benefits)

1. In or about April 2011, defendant KIMBERLY HALL applied
with the Social Security Administration as a Representative Payee
on behalf of her spouse, P.H., for Title XVI Supplemental Security
Income Benefits (“SSI benefits”). Defendant KIMBERLY HALL was
accepted as Representative Payee and was awarded and received SSI
benefits in April 2011, on behalf of P.H.

2. At all relevant times, the amount of benefits that
defendant KIMBERLY HALL was entitled to receive as a Representative
Payee was based, in part, on P.H. and defendant KIMBERLY HALL’s
income and living arrangements, including First Known Person
residing with them. As such, defendant KIMBERLY HALL had a
continuing obligation to report to the Social Security
Administration any change in income or living arrangements of First
Known Person, as this would affect the SSI benefits paid to
defendant KIMBERLY HALL, as Representative Payee.

3. Tn or about June 2011, defendant KIMBERLY HALL failed to
report to the Social Security Administration that First Known
Person no longer resided with P.H. and defendant KIMBERLY HALL.
As a result of this failure to report, the Social Security
Administration paid defendant KIMBERLY HALL, as a Representative
Payee, SSI benefits as though First Known Person resided with P.H.

and defendant KIMBERLY HALL. In fact, First Known Person no longer
Case 1:18-cr-00275 Document1 Filed 11/20/18 Page 5 of 7 PagelD #: 5

resided with them and instead resided with other individuals
designated by the West Virginia Department of Health and Human
Resources.

4, From in or about September 2011, through in or about
November 2016, defendant KIMBERLY HALL, as Representative Payee,
fraudulently collected approximately $27,705 from SSI benefits
based on her concealment of and failure to disclose the fact that
First Known Person no longer resided with P.H. and defendant
KIMBERLY HALL.

5. From in or about September 2011, through in or about
November 2016, at or near Bluefield, Mercer County, West Virginia,
and within the Southern District of West Virginia and elsewhere,
defendant KIMBERLY HALL, having knowledge of the occurrence of an
event affecting her continued right to receive and continue to
receive SSI benefits for any other individual on whose behalf she
applied for and is receiving such benefit, knowingly concealed and
failed to disclose such event with an intent to fraudulently secure
such SSI benefits in an amount and quantity greater than was due,
that is, defendant KIMBERLY HALL knowingly concealed from and
failed to disclose to the Social Security Administration the fact
that First Known Person was no longer residing with P.H. and
defendant KIMBERLY HALL, which fraudulently increased the amount
of SSI benefits defendant KIMBERLY HALL was entitled to receive as

Representative Payee on behalf of her spouse, P.H.
Case 1:18-cr-00275 Document 1 Filed 11/20/18 Page 6 of 7 PagelD #: 6

In violation of Title 42, United States Code, Section

1383a(a) (3) (B).
Case 1:18-cr-00275 Document1 Filed 11/20/18 Page 7 of 7 PagelD #: 7

s

COUNT THREE
(False Statement to a Department or Agency of the United States)

On or about November 9, 2016, at or near Bluefield, Mercer
County, and within the Southern District of West Virginia and
elsewhere, in a matter within the jurisdiction of the executive
branch of the Government of the United States, defendant KIMBERLY
HALL made a materially false, fictitious, and fraudulent statement
and representation by representing to a Social Security
Administration Claims Representative that First Known Person
resided with her in 2016, when, in fact, she did not so reside
with defendant KIMBERLY HALL, and instead resided with other
individuals who were designated by the West Virginia Department of
Health and Human Resources.

In violation of Title 18, United States Code, Section
1001 (a) (2).

MICHAEL B. STUART
United States Attorney

By:

 

Eh 3 Kes

ERIK S. GOES
Assistant United States Attorney
